Citation Nr: 0118191	
Decision Date: 07/11/01    Archive Date: 07/16/01	

DOCKET NO.  94-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
October 1975.

This matter arises from various decisions rendered since 
August 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  Following 
preliminary review, the Board remanded the case to the RO in 
August 1997 for further action and adjudication.  That was 
accomplished, and the case then was returned to the Board in 
May 2001 for further appellate consideration.   


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat, and 
there is no credible supporting evidence that an in-service 
stressor, which has been medically linked to PTSD, actually 
occurred.

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.

3.  The veteran's personality disorder was not aggravated by 
his military service.

4.  The veteran's only ratable disability is his personality 
disorder; he has a grammar school education, and has been 
employed as a welder and a garbage man; he is 44 years of 
age.

5.  The veteran's ratable disability does not preclude him 
from engaging in any form of gainful employment consistent 
with his age and work experience.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).

2.  The veteran is not unemployable by reason of his 
psychiatric disability.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran). 

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  
Moreover, the RO has made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claim, and has given 
testimony at a personal hearing before a hearing officer.  In 
short, the duty to assist has been satisfied, as has the duty 
to notify the veteran of the evidence needed to substantiate 
his claims, and the Board will proceed with appellate 
disposition on the merits.

II.  Service Connection for a Psychiatric Disorder, to
Include PTSD

The veteran contends that he was exposed to stressful events 
while serving with the United States Marine Corps aboard the 
U.S.S. Duluth.  He asserts that events that took place during 
the evacuation of Saigon during 1975 precipitated this 
disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, in adjudicating a claim for service connection for 
PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f); See also Hayes. 
v. Brown, 5 Vet. App. 60, 66 (1993).  Service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  A combat-related stressor may be conclusively 
shown by service department evidence that the veteran engaged 
in combat, or by evidence of receipt of a combat citation, 
absent evidence to the contrary.  Id; see also 38 U.S.C.A. 
§ 1154(b).  The evidence necessary to establish the 
incurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes, 5 Vet. App. at 66.

The veteran does not contend that he was engaged in combat 
with the enemy.  Instead, he claims that while serving aboard 
the U.S.S. Duluth in 1975, he saw refugees who had been 
wounded and maimed, helicopters that crashed, and that he was 
required to push helicopters off the deck of the ship.

The deck logbook for the U.S.S. Duluth does not reflect the 
occurrence of any of the events related by the veteran.  
Moreover, although the veteran was given a provisional 
diagnosis of PTSD by a psychologist in July 1993, that 
diagnosis was not confirmed during a special VA psychiatric 
examination conducted in December 2000.  During the latter, 
the examining physician noted that the veteran did not report 
any stressor spontaneously, and when questioned regarding the 
alleged stressful incidents, the veteran was vague.  He 
failed to give any concrete incident in which he 
participated, and he did not demonstrate any distress or 
anxiety when questioned about the events that he described as 
stressful.  The veteran did not report any dreams or 
nightmares relating to events that he indicated took place 
aboard the U.S.S. Duluth.  In the examiner's opinion, the 
veteran's symptoms were due to a personality disorder.  The 
veteran did not express any delusional thinking, and claimed 
that he had not had any difficulty with reality testing since 
he stopped using illicit drugs in 1991.  The examiner found 
the veteran to be well oriented, and assigned him a Global 
Assessment of Functioning (GAF) score in the 50 to 60 range.

It should be noted that service medical records are negative 
for complaints or findings indicative of a psychiatric 
disorder.  Moreover, the veteran's personality disorder was 
first noted clinically more than 15 years following his 
discharge from military service.  As such, the evidence does 
not indicate that the veteran had a personality disorder 
during military service that was aggravated thereby.  See 
38 C.F.R. §§ 3.303, 3.306 (2000).  In addition, the objective 
evidence does not warrant a finding that the veteran 
participated in combat with the enemy.  Finally, the presence 
of PTSD has not been confirmed.

Based upon the foregoing, service connection must be denied 
for a psychiatric disorder, to include PTSD.  The evidence of 
record simply does not support a finding that the veteran's 
personality disorder was aggravated by military service or 
that he suffers from PTSD that is related to military 
service.  

III.  Entitlement to Nonservice-connected Pension Benefits

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521.  
Permanent and total disability ratings for pension purposes 
are authorized for disabling conditions which are not a 
result of the veteran's own willful misconduct.  See 
38 C.F.R. § 3.342.  Total disability will be considered to 
exist where there is an impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the lifetime of 
the disabled veteran.

In the instant case, the RO has assigned a 10 percent rating 
for the veteran's psychiatric disorder, most recently 
categorized as a personality disorder.  See 38 C.F.R. § 4.130 
(2000).  This is consistent with the findings on the 
veteran's most recent VA psychiatric examination, whereby the 
veteran was found to be fully oriented, his memory was 
intact, and he was not delusional.  The GAF score of 50 to 60 
also indicates no more than moderate impairment.  See  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. revised (1994)).  As 
such, the veteran does not meet the threshold requirements 
for disability pension benefits, generally.  To do so, there 
must be one disability evaluated as 60 percent or more 
disabling, or, if there are two or more disabilities, there 
must be at least one disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 4.16, 4.17, 
4.25(2000).

However, all veterans who fail to meet the foregoing 
percentage standards, but who meet the basic entitlement 
criteria, shall be considered as unemployable.  See 38 C.F.R. 
§ 3.321(b)(2).  In the instant case, the record indicates 
that the veteran has only a grammar school education.  
However, he does have work experience as a welder, and has 
worked as a garbage man.  There is no indication that his 
psychiatric disorder interfered with his ability to perform 
either of these occupations.  In addition, during the VA 
psychiatric examination conducted in December 2000, the 
veteran indicated that he sees nothing wrong with not being 
employed.  He told the examiner that he does not like to 
work, and that he is satisfied living on welfare.

The foregoing indicates that the veteran's lack of employment 
since 1990 was more the result of his choosing rather than 
the product of disability.  As such, the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(2) are not for application 
in this case.  Finally, the Board observes that the veteran 
has indicated that his psychiatric symptomatology has 
improved since he stopped using illicit drugs in 1991.  Given 
that the veteran is only 44 years of age, it is entirely 
possible that his psychiatric condition will improve in the 
foreseeable future.  Therefore, entitlement to a permanent 
and total disability rating for pension purposes is not 
warranted.  See 38 C.F.R. §§ 3.340, 3.342.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

A permanent and total disability rating for pension purposes 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

